DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein at least one of the compartments” which renders the claim indefinite. It is not clear what “at least one” compartment is referring to, as only a first compartment has been claimed in Claims 1 and 2, from which Claim 5 depends. However, Claim 1 also recites “a plurality of cavities,” therefore it is not clear if Claim 5 is referring to the single compartment tapering away, at least one of the cavities tapering away, or if Claims 1 or 2 meant to claim additional compartments. For purposes of examination, the limitation will be interpreted as “wherein the first compartment.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2018/0352900) in view of Finkelstein (US 2006/0010717).
Regarding Claim 1, Hartmann et al. teaches a sole structure for an article of footwear, the sole structure (2) comprising: a midsole (2’) having a plurality of cavities (4) arranged in series, the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a cushioning member (see annotated Fig.) including a first quantity of particulate matter; and a second quantity of the particulate matter (5) disposed directly within the second cavity (paragraph [0036], “said openings are used to fill the hollow spaces (4) with plastic bodies as can be seen from Fig. 2,” wherein as annotated fig. 1 shows the first and second cavities (4) having different sizes, they would obviously have first and second quantities of particulate matter, respectively, and fig. 2 shows the particulate matter disposed directly in the cavity (4), therefore it would also be directly disposed in the second cavity).
Hartmann et al. does not teach wherein the first quantity of particulate matter is contained within a first compartment, the first compartment received within the first cavity. 
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fig. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the first quantity of particulate matter is contained within a first compartment, the first compartment received within the first cavity so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is not used in the second cavity (see fig. 4)).
Regarding Claim 2, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the cushioning member (see annotated Fig.) includes a second barrier member (6), the second barrier member having a first portion and a second portion extending from the first portion and covering an opening of the second cavity (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the first portion of the second barrier member is the portion that covers the first cavity, and the second portion of the second barrier member is the portion that covers the opening of the second cavity).
Hartmann et al. does not teach wherein the cushioning member includes a first barrier member and the second barrier member joined to the first barrier member to form the first compartment.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fi. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity). Finkelstein further teaches wherein the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A), the second barrier member (5A) having a first portion joined to the first barrier member (5B) to form the first compartment and a second portion covering an opening of the second cavity (see annotated Fig.) (Fig. 3 shows the first barrier member (5B) joined to the first portion of the second barrier member (5A) to form the first compartment, fig. 4 shows the second portion of the second barrier member covering the opening of the second cavity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member includes a first barrier member and the second barrier member joined to the first barrier member to form the first compartment so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)).
Regarding Claim 5, Hartmann et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. 
Hartmann et al. does not teach wherein at least one of the compartments tapers in a direction away from the second barrier member.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fi. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity), and wherein the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A), the second barrier member (5A) having a first portion joined to the first barrier member (5B) to form the first compartment and a second portion covering an opening of the second cavity (see annotated Fig.) (Fig. 3 shows the first barrier member (5B) joined to the first portion of the second barrier member (5A) to form the first compartment, fig. 4 shows the second portion of the second barrier member covering the opening of the second cavity). Finkelstein further teaches wherein at least one of the compartments tapers in a direction away from the second barrier member (5A) (Annotated fig. 3 shows the compartment tapering away from the second barrier member (5A)).
Regarding Claim 6, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the second cavity (see annotated Fig.) is disposed in a heel region of the sole structure and the first cavity (see annotated Fig.) is disposed in one of a forefoot region of the sole structure and mid-foot region of the sole structure (Annotated fig. 1 shows the second cavity being disposed in the heel region and the first cavity being disposed in the midfoot region).
Regarding Claim 7, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Hartmann et al. does not teach wherein the cushioning member is formed from a first material and a second material different than the first material.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fi. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity). Finkelstein further teaches wherein the cushioning member (4) is formed from a first material and a second material different than the first material (paragraph [0042], “skin members 5, (5A, 5B), may be selected from different materials,” wherein the skin members make up the first and second barrier layers of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member is formed from a first material and a second material different than the first material so that different material properties can be chosen to allow maximum function of the sole structure and to fit the wearer’s needs (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”).
Regarding Claim 9, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the particulate matter (5) includes foam beads (paragraph [0024] “expanded plastic foam spheres or ellipsoids are employed by use of especially E-TPU, E-TPE or EPP (for example to produce very light midsoles) which are filled in the created hollow space in the sole base body”; Claim 19 of Hartmann et al., “the plastic bodies consist of foamed plastic material”).
Regarding Claim 10, Hartmann et al. teaches an article of footwear (1) incorporating the sole structure (2) of Claim 1 (the sole structure as discussed in the rejections above) (Fig. 1 shows the article of footwear (1) including upper (3) and incorporating sole structure (2) of Claim 1).

    PNG
    media_image1.png
    541
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    848
    media_image2.png
    Greyscale

Regarding Claim 11, Hartmann et al. teaches a sole structure for an article of footwear, the sole structure (2) comprising: a midsole (2’) including a plurality of cavities (4) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter disposed directly within the first cavity (paragraph [0036], “said openings are used to fill the hollow spaces (4) with plastic bodies as can be seen from Fig. 2,”, and fig. 2 shows the particulate matter disposed directly in the cavity (4), therefore it would also be directly disposed in the first cavity); and a cushioning member (see annotated Fig.) including a first portion and a second portion extending from the first portion and covering the first cavity (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the closure element (6) is a part of the cushioning member, and further wherein the first portion of the cushioning member is the portion that covers the opening of the first cavity, and the second portion of the cushioning member is the portion that covers the second cavity).
Hartmann et al. does not teach the cushioning member including the first portion having at least one compartment containing a second quantity of particulate matter and disposed within the second cavity.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (4D) having at least one compartment (see annotated Fig.) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (4C) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment  formed by a first portion (4D) of the cushioning member, and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity which is covered by the second portion (4C) of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member includes the first portion having at least one compartment containing a second quantity of particulate matter and disposed within the second cavity so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)).
Regarding Claim 12, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the first portion of the cushioning member includes a second barrier member (6), the second portion of the cushioning member including the second barrier member (6) (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the first portion of the second barrier member (6) is the portion that covers the opening of the first cavity, and the second portion of the second barrier member (6) is the portion that covers the second cavity).
Hartmann et al. does not teach a first barrier member attached to the second barrier member to define the at least one compartment.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (4D) having at least one compartment (see annotated Fig.) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (4C) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment, and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity). Finkelstein further teaches wherein the first portion (4D) of the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A) attached to the first barrier member (5B) to define the at least one compartment, the second portion (4C) of the cushioning member (4) including the second barrier member (5A) (Fig. 3 shows the first portion (4D) having the first barrier member (5B) joined to the first portion of the second barrier member (5A) to define the first compartment, fig. 4 shows the second portion (4C) of the cushioning member including second barrier member (5A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that a first barrier member is attached to the second barrier member to define the at least one compartment so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)). 
Regarding Claim 15, Hartmann et al. teaches all of the limitations of the sole structure of Claim 12, as discussed in the rejections above. 
Hartmann et al. does not teach wherein at least one of the compartments tapers in a direction away from the second barrier member.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (4D) having at least one compartment (see annotated Fig.) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (4C) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment, and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity), and wherein the first portion (4D) of the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A) attached to the first barrier member (5B) to define the at least one compartment, the second portion (4C) of the cushioning member (4) including the second barrier member (5A) (Fig. 3 shows the first portion (4D) having the first barrier member (5B) joined to the first portion of the second barrier member (5A) to define the first compartment, fig. 4 shows the second portion (4C) of the cushioning member including second barrier member (5A)). Finkelstein further teaches wherein at least one of the compartments tapers in a direction away from the second barrier member (5A) (Annotated fig. 3 shows the compartment tapering away from the second barrier member (5A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann to include the teachings of Finkelstein such that at least one of the compartments tapers in a direction away from the second barrier member so that the compartment fits into the tapered cavity of the sole structure (Fig. 1 of Hartmann et al. shows the cavities being tapered). 
Regarding Claim 16, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the first cavity (see annotated Fig.) is disposed in a heel region and the second cavity (see annotated Fig.) is disposed in one of a forefoot region of the sole structure and mid-foot region of the sole structure (Annotated fig. 1 shows the first cavity being disposed in the heel region and the second cavity being disposed in the midfoot region).
Regarding Claim 17, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. 
Hartmann et al. does not teach wherein the cushioning member is formed from a first material and a second material different than the first material.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (5A) having at least one compartment (4D) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (5A) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment (4d), and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity). Finkelstein further teaches wherein the cushioning member (4) is formed from a first material and a second material different than the first material (paragraph [0042], “skin members 5, (5A, 5B), may be selected from different materials,” wherein the skin members make up the first and second barrier layers of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member is formed from a first material and a second material different than the first material so that different material properties can be chosen to allow maximum function of the sole structure and to fit the wearer’s needs (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”).
Regarding Claim 19, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the particulate matter (5) includes foam beads (paragraph [0024] “expanded plastic foam spheres or ellipsoids are employed by use of especially E-TPU, E-TPE or EPP (for example to produce very light midsoles) which are filled in the created hollow space in the sole base body”; Claim 19 of Hartmann et al., “the plastic bodies consist of foamed plastic material”).
Regarding Claim 20, Hartmann et al. teaches an article of footwear (1) incorporating the sole structure (2) of Claim 11 (the sole structure as discussed in the rejections above) (Fig. 1 shows the article of footwear (1) including upper (3) and incorporating sole structure (2) of Claim 1).

    PNG
    media_image3.png
    541
    909
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    944
    media_image4.png
    Greyscale



Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2018/0352900) in view of Finkelstein (US 2006/0010717), and further in view of Iannacone (US 2005/0150132).
Regarding Claim 3, Hartmann et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Hartmann et al. further teaches wherein the second cavity (see annotated Fig.) includes a first aperture formed in a first surface of the midsole (2’) (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture on a first, uppermost surface of the midsole (2’), as shown in annotated fig. 1).
Hartmann et al. does not teach wherein the second cavity includes a second aperture formed in a second surface of the midsole on an opposite end of the second cavity from the first aperture.
Attention is drawn to Iannacone, which teaches an analogous article of footwear. Iannacone teaches a sole structure (30) for an article of footwear, the sole structure (30) comprising: a midsole (32) having a cavity (see annotated Fig.); and a quantity of particulate matter (10) disposed directly within the cavity (annotated fig. 6D shows the particulate matter (10) disposed directly within the cavity). Iannacone further teaches wherein the cavity includes a first aperture (see annotated Fig.) formed in a first surface of the midsole (32) and a second aperture (see annotated Fig.) formed in a second surface of the midsole on an opposite end of the cavity from the first aperture (Annotated fig. 6D shows the cavity having a first aperture (covered by layer 62) at the first, top surface of the midsole and having a second aperture (covered by outsole 14) opposite the first aperture at a second, bottom surface of the midsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Iannacone such that the second cavity includes a first aperture formed in a first surface of the midsole and a second aperture formed in a second surface of the midsole on an opposite end of the second cavity from the first aperture so as to reduce the weight of the footwear by replacing solid foam with particulate matter, which would fill the same volume with less material.
Regarding Claim 4, Hartmann et al. teaches all of the limitations of the sole structure of Claim 3, as discussed in the rejections above. Hartmann et al. further teaches wherein the first aperture (see annotated Fig.) is covered by the second portion (see annotated Fig.) of the second barrier member (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture, as shown in annotated fig. 1, and the portion of the second barrier layer (6) that covers the second cavity is the second portion).
Regarding Claim 13, Hartmann et al. teaches all of the limitations of the sole structure of Claim 12, as discussed in the rejections above. Hartmann et al. further teaches wherein the first cavity includes a first aperture formed in a first surface of the midsole (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture, as shown in annotated fig. 1).
Hartmann et al. does not teach wherein the first cavity includes a second aperture formed in a second surface of the midsole on an opposite end of the first cavity from the first aperture.
Attention is drawn to Iannacone, which teaches an analogous article of footwear. Iannacone teaches a sole structure (30) for an article of footwear, the sole structure (30) comprising: a midsole (32) having a cavity (see annotated Fig.); and a quantity of particulate matter (10) disposed directly within the cavity (annotated fig. 6D shows the particulate matter (10) disposed directly within the cavity). Iannacone further teaches wherein the cavity includes a first aperture (see annotated Fig.) formed in a first surface of the midsole (32) and a second aperture (see annotated Fig.) formed in a second surface of the midsole on an opposite end of the cavity from the first aperture (Annotated fig. 6D shows the cavity having a first aperture (covered by layer 62) at the first, top surface of the midsole and having a second aperture (covered by outsole 14) opposite the first aperture at a second, bottom surface of the midsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Iannacone such that the second cavity includes a first aperture formed in a first surface of the midsole and a second aperture formed in a second surface of the midsole on an opposite end of the second cavity from the first aperture so as to reduce the weight of the footwear by replacing solid foam with particulate matter, which would fill the same volume with less material.
Regarding Claim 14, Hartmann et al. teaches all of the limitations of the sole structure of Claim 13, as discussed in the rejections above. Hartmann et al. further teaches wherein the first aperture (see annotated Fig.) is covered by the second portion (see annotated Fig.) of the cushioning member (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture, as shown in annotated fig. 1, and wherein the cushioning member incudes the second barrier member, and the portion of the second barrier layer (6) that covers the second cavity is the second portion of the cushioning member).

    PNG
    media_image5.png
    313
    772
    media_image5.png
    Greyscale

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2018/0352900) in view of Finkelstein (US 2006/0010717), and further in view of Issler (US 2007/0051018).
Regarding Claim 8, Hartmann et al. teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. Hartmann teaches wherein a first material is a polymer (paragraph [0041], “In the embodiment according to FIG. 2 it can be seen that therefore a thin plastic foil is provided which can be glued at the upper side of the midsole 2′ to prevent the plastic bodies 5 from falling out of the hollow space 4. Then, in the embodiment the insole 7 is placed onto the plastic foil 6,” wherein the second barrier member (6) makes up part of the cushioning member, and plastic is obviously a polymer).
Hartmann et al. does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Issler such that the second material is spandex as the use of polymers and spandex are known in the art for this intended use and would only produce the typical results of a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 18, Hartmann et al. teaches all of the limitations of the sole structure of Claim 17, as discussed in the rejections above. Hartmann teaches wherein a first material is a polymer (paragraph [0041], “In the embodiment according to FIG. 2 it can be seen that therefore a thin plastic foil is provided which can be glued at the upper side of the midsole 2′ to prevent the plastic bodies 5 from falling out of the hollow space 4. Then, in the embodiment the insole 7 is placed onto the plastic foil 6,” wherein the second barrier member (6) makes up part of the cushioning member, and plastic is obviously a polymer).
Hartmann et al. does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Issler such that the second material is spandex as the use of polymers and spandex are known in the art for this intended use and would only produce the typical results of a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffer et al. (US 2018/0077997) teaches an article of footwear with a plurality of cavity arranged in series along the length of a sole structure, with particulate matter disposed directly within the cavities. Skaja et al. (US 2012/0023776) teaches a sole structure comprising a plurality of cavities with particulate matter disposed within. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732        
                                                                                                                                                                                                
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732